 ST MARY'S MEDICAL CENTER421St. Mary's Medical Center of Evansville, Inc. andChauffeurs, Teamsters and Helpers Local UnionNo. 215, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO. Case 25-CA-19545December 12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 27, 1989, Administrative Law JudgeDavid L Evans issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answer to the Re-spondent's exceptionsThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, St Mary'sMedical Center of Evansville, Inc , Evansville, In-diana, its officers, agents, successors, and assigns,shall take the action set forth in the Order'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cif 1951)We have carefully examined the record and find no basis for reversingthe findingsWe agree with the Respondent that the Judge Incorrectly characterizedas 'leading" and 'conclusionary the question, on direct examination,that elicited Supervisor Elmes denial that he solicited employee Harwellto sign an antiunion petition We also note, however, that Elnu s denial,which the judge did not discredit, does not undermine the judge's credit-ing of Robertson's corroborated testimony Elmi was asked if he "everask[ed] James Harwell to see Marvin Loehr about signing that anti-unionpetition" Robertson, by contrast, testified that he had overheard Elm'tell Harwell to sign the petition when Loehr came by with itSteve Robles, Esq , for the General CounselMichael Schiff Esq (Kahn, Dees, Donovan, & Kahn), ofEvansville, Indiana, for the RespondentDECISIONSTATEMENT OF THE CASEDAVID L EVANS, Administrative Law Judge Thiscase was tried in Evansville, Indiana, on May 26, 1989Chauffeurs, Teamsters and Helpers Local Union No 215,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (theUnion) filed the charge under the National Labor Rela-tons. Act (the Act) on October 3, 1988,' and the com-plaint issued on November 10 The complaint allegesthat, by specified conduct, St Mary's Medical Center ofEvansville, Inc (the Respondent) violated Section 8(a)(1)of the Act Respondent duly filed an answer admittingjurisdiction and the status of one Saied Elms (Elmi) as asupervisor under Section 2(11) of the Act but denyingthe commission of any unfair labor practicesOn the entire record, and my observation of the de-meanor of the witnesses, and after considering the bnefsfiled by General Counsel and Respondent, I make thefollowingFINDINGS OF FACTI JURISDICTIONRespondent is a corporation which, at all times materi-al herein, has maintained its principal office and place ofbusiness in Evansville, Indiana, where it is engaged as ahealth care institution in the operation of a hospital pro-viding professional inpatient and outpatient medical careservices During the 12 months preceding the issuance ofthe complaint, Respondent, in the course and conduct ofsaid business operations, derived gross revenues in excessof $250,000 and purchased and received at its Evansvillefacility products, goods, and materials valued in excess of$50,000 directly from suppliers located at points outsideIndiana Respondent admits, and I find and conclude,that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct Respondent further admits, and I further find andconclude, that the Union is a labor organization withinthe meaning of Section 2(5) of the Act,II ALLEGED UNFAIR LABOR PRACTICESRespondent's hospital is comprised of several build-ings Elmi is director of Respondent's engineering serv-ices department, he has several foremen under him fordifferent crafts (carpentry, painting, plumbing, etc) andone secretary, Naomi Fair Reporting to the foremen areemployees who were the subject sof a representation peti-tion filed by the Union on September 12 On October 6,the Union withdrew the petitionThe complaint, as amended at trial, alleges that duringthe organizational campaign, Elmi threatened employees,solicited employees to sign an antiunion petition, and in-terrogated the employees In the brief General Counselmoves to amend the complaint to include an interroga-tion that was not included in the complaint presented attrial, Respondent has interposed no objection to theamendment, and it is accordingly granted In support ofthe complaint, General Counsel called three witnesses,Clarence Robertson, Ronald Smith, and Alvin Scheller,all current employeesOn direct examination, Robertson was asked if he re-membered an incident "on or about September 8th"Robertson testified that he was in the boiler room when1 All dates are in 1988 unless otherwise indicated297 NLRB No 59 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI walked by the hot water generator, and it had arack on the other side And I heard the word unionand I stopped and looked And it was Saied Elmitalking to Jim Howell [And] I heard the wordunion I stopped between the hot water generatorsand I saw both of them standing approximately 15feet from me Saied Elmi was telling JimHowell that when Marvin Loehr came by with apetition that he should sign it and he would makesure it got to the Board and that would stop theunion shitOn cross examination Robertson was asked and testifiedQBy Mr Schiff The word union is the onlyword that you heard in that sentence?A That is the one that caught my attentionQBut at this present time you don t recall anyother words that were used in that sentence9A He was finishing a statement when I came byand it was [pause] the word uruon was m there Hesaid, and we have to do something about the unionAnd then I stopped and paid attention And the restof the statement is as I said beforeQOkay So you do now recall he said thatentire sentence')A Well yesRobertson testified that he was sure that the incident wason September 8 because I have a little notebook that Ikeep that I wrote it down inFurther on cross examination Robertson acknowledged that on October 17 he filed a grievance underRespondent s internal grievance procedure program Thegrievance statedThis is to let you know that I wish to go on tothe second step of the grievance system1 Why92Mr Saied Elmi has been out to get me 3 fromthe first day he took over the job he is in He hasmade it almost impossible for me to do my jobwithout him harassing me about anything he canthin[k] of some people in our dept can do anythingthey care to do he has two [sets] of rules, one forme and one for most of the other people in EngServicesBut lately he has been after anyone he thinks isfor the union and has told other employees that Iam a trouble make[r] and using cuss words to employees and calling name[s] like fat boy and s b[are] used al[l] the time this must stop!I have about 20 or so people you need to talk toeverybody know[s] what is going on I know thatSt Mary s won t let this go on It is making StMary s look very bad please put a stop to it nowAnd check into this with an open mind and th[ere]is only one true way to stop this,Robertson further acknowledged on cross examinationthat his requested remedy for this gnevance was an apology from Elm The grievance was deniedOn direct examination Elmi testified that he knew thatLoehr was passmg around an antmmon petition and thathe saw it after it had (some undisclosed number of)names on it Elmi further testified that he knew employee James Harwell not Howell as Robertson testified 4Elmi was asked and testifiedQDid you ever ask James Harwell to seeMarvin Loehr about signing that anti union petitionA NoThis was the extent of the direct examination of Elmi onthe pointLoehr was called to testify by Respondent On directexamination Loehr testified that in early September hehad a conversation with Elmi in which Loehr expresseda dislike for unions Loehr denied that during the earlySeptember discussion anything was said about an antiunion petitionLoehr further was asked and testifiedQDid you have later discussion with Mr Elmi9A Later in the month September 22nd to beexact I approached [Elmi] and I asked him if therewas anything I could do for him to help keep theunions [sic] out And he told me that I had the nghtto petition to not have a union the same as the prounion [employees] have the right to [petition] for ItQDid he suggest to you that you prepare a petition9A YesLoehr testified that he did prepare a petition (either onSeptember 22 or 23) with the help of employee JerrySchauss but without any assistance from Elmi The petition statesWe the undersigned are not interested in beingrepresented by the Teamsters or any other unionWe feel this is not in the best interest of our jobs orSt Mary s Medical CenterOn September 23 Loehr and Schauss signed and datedthe petition and began passing it around The petition issigned and dated by 19 other employees all on September 23 26, or 27 the last date being that upon whichLoehr ceased circulating the petition Harwell is not oneof the 19 employees who signed the petition To whatuse if any the petition was put is not disclosed by therecordFinally on direct examination Loehr was twice askedif he had approached Harwell and solicited his signatureto the petition Twice Loehr unequivocally stated thathe had and Loehr further flatly denied that Harwell hadcome to him (Loehr) to ask to sign the petition Loehrwas further asked and testified2 There is no 24 It is clear that the employee referred to was Harwell not Howell3 Quotation marks in originalbut I find the error in Robertson s testimony to be insignificant ST MARY'S MEDICAL CENTER423Q By Mr Schiff Mr Harwell ever tell you thatSaied Elmi had told him to come see you and signthe petition?A I vaguely remember that VaguelyQ But you testified that you went to him andasked him to sign the petition, did you not?A I'm almost certain that I did, but I'm reallysorry It's not completely clear It's been over ayear ago, or close to a year agoI find suspicious Loehr's sudden memory loss aboutwhether he had approached Harwell However, be thatas it may, Loehr did not attempt to withdraw his state-ment of a (vague) recollection that, at some time, wheth-er it was when Loehr solicited Harwell or not, Harwelltold him that Elmi had given Harwell an instruction togo to Loehr and sign the petitionThis evidence adduced by Respondent corroboratesRobertson's testimony that he heard Elmi give Harwellsuch an instruction While Robertson apparently got thedate wrong (it had to be between September 23 and 27,not September 8 as Robertson testified) I do not find thisdifference fatal Further, while Robertson has expressed,in writing, a dislike for the way he feels he has beentreated by Elmi, there is nothing to suggest that Robert-son's dislike is so intense that it would nse to the level ofthat which would cause Robertson to perjure himself Fi-nally, Elmes testimony on the point consists solely of aone-word response to a leading, conclusionary questionThis is to be distinguished from his voluble, detailed an-swers and explanations to other charges made againsthim, as discussed infra Finally Robertson is a currentemployee, subject to sanctions by Respondent, especiallyif his testimony were untrue, and is to be afforded a pre-sumption of veracity For these reasons, and because Ifelt Robertson displayed a credible demeanor as he testi-fied,5 I credit Robertson's testimony on this pointI accordingly conclude that, by Elmi's solicitation of,or instruction to, Harwell to sign the antiunion petition,Respondent violated Section 8(a)(1) of the Act 6Smith, a painter, testified that on September 21, hestopped by Fair's office to check his vacation scheduleElan, who heard the conversation between Fair andSmith, called Smith into his office Smith went into theoffice and Elmi closed the door, and the two men werealone Smith testifiedAs I sat down and started to talk to him, he askedme how things were going in the back And I wasassuming that he meant in the maintenance areaAnd I said, well, we have problems back thereAnd he said, like what? And I said well, there's alot of action going on back there And he said yesSaid, I know there is a lot of action going on backthere And said, I'm going to tell you somethingSaid, if you tell anyone, said, I'm going to deny itAnd at that time he pulled out a pamphlet that hadServicemaster on it And he says, a union comes inhere, this is what is going to replace the workers5 Elm' s one word response to the leading, conclusionary question wastoo brief to make a measure of credibility on this pointa See, for example, Den tech Corp, 294 NLRB 924 (1989)And then he went on to tell me about Gary Caul-km, who was assistant to the job that he had he leftabout two or three months previous And told methat he had taken a job in Oklahoma with a hospi-tal, and he was a supervisor for Servicemasterthere Then at that time he asked me if I wouldsign a union card And I looked at him, and I said,Saied, I think that is an unfair question And thatwas the extent of our conversation on that dayOn cross-examination Smith repeated that Elmi asked"would" Smith sign a union cardElmi testified that it was his custom to ask employeesin to chat when he hears them talking to Fair He admitsasking Smith into his office, but he denies shutting thedoor Elmi testified that the conversation started withSmith's complaining about Respondent's use of outsidecontractors Elmi consumed three pages of the transcriptexplaining in detail what he said about the contracting,then denied mentioning Servicemaster 7 Elmi further tes-tifiedI believe the last minute of the conversation as hewas getting up, and that was I made a commentthat do you need to sign a card to have a conversa-tion like this with me And I believe he said, that isnot a fair question And I kind of laughed I said,I'm not asking if you have signed a card I'mmaking a comment that you don't need a thirdparty to have a conversation with managementAnd that was the comment from me, and he walkedout of the officeElmi further testified that about a week later Smith re-turned to the office According to ElmiAnd he came in and he just sat down, and thedoor still was open And he just acted a little funnyHe just asked, he asked me that do you remember•he asked me do you remember when you told me,you asked me if I signed a union card? I kind oflaughed I said, Ron, you know and I know my listof dos and don'ts I said, Ron, you know and Iknow my rights and your rights, dos and don'ts,and that was itSmith was called in rebuttal and denied any subsequentconversation with Elmi about a union cardGiven the appropriate presumptions to be affordedcurrent employees, I nevertheless credit Elmi He waspersuasive in his testimony, and Smith's account, whichincluded "would" he sign a union card demonstrates thatSmith knew that Elmi was speaking in a subjunctive,rhetorical mode Moreover, there is no reason to suggestwhy Respondent, by Elmi, would single out Smith for aninterrogation concerning whether he "would" sign aunion cardAccordingly, I shall recommend dismissal of the threatand interrogation allegations based on Smith's testimony7 This is to be contrasted with Elmi's testimony regarding any instruc-tion to Harwell, as testified about by Robertson, supra 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFinally, General Counsel called current employeeScheller to testify in support of allegations that duringSeptember, in two separate conversations, Elmi interro-gated employees and threatened them with loss of em-ployment Elmi denied Scheller's testimony, and ap-peared credible in doing so, however, I find the allega-tions based on Scheller's testimony to be unsupportedpnncipally for another reasonGeneral Counsel represented that Scheller had givenno pretrial statement when Respondent's counsel calledfor production However, Scheller's testimony was themost rigid, obviously memonzed testimony that I haveever heard It was clear to the me that Scheller was notgiving testimony at all, he was reciting the contents ofsome document that may have been truthfully written byScheller (and not given to General Counsel), but perhapsnot I therefore credit Elm's denials of the "testimony"of Scheller, and I shall recommend the dismissal of theallegations of the complaint that are based thereonREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, St Mary's Medical Center of Evans-ville, Inc , Evansville, Indiana, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Soliciting or instructing employees to sign any peti-tion or other written instrument the purpose of which isto defeat organizational attempts by Chauffeurs, Team-sters and Helpers Local Union No 215, a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, or any other labororganization(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a)Post at its Evansville, Indiana facility copies of theattached notice marked "Appendix "9 Copies of thenotice, on forms provided by the Regional Director forRegion 25 after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customanly posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT solicit or instruct employees to sign anypetition or other written instrument the purpose ofwhich is to defeat organizational attempts by Chauffeurs,Teamsters and Helpers Local Union No 215, a/w Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO, or anyother labor oragnizationWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActST MARY'S MEDICAL CENTER OF EVANS-VILLE, INC